 



Exhibit 10.3
THIRD AMENDMENT TO CREDIT AGREEMENT
     THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into
as of August 4, 2006, but shall be effective for all purposes as of the
Effective Date (defined below) among Powell Industries, Inc., a Delaware
corporation (“Parent”), Switchgear & Instrumentation Ltd., an entity organized
under the laws of England and Wales (formerly known as Inhoco 3210 Limited,
"Inhoco”), Switchgear & Instrumentation Properties Limited, an entity organized
under the laws of England and Wales (“SI Properties” and together with Inhoco,
“UK Borrower”), Bank of America, N.A., a national banking association, as Agent,
Swing Line Lender and L/C Issuer under the Credit Agreement (in such capacity as
administrative agent, together with its successors in such capacity, "Agent”),
and each lender from time to time party to the Credit Agreement (collectively,
“Lenders” and individually, a “Lender”). Capitalized terms used but not defined
in this Amendment have the meaning given them in the Credit Agreement (defined
below).
RECITALS
     A. Parent, Inhoco, and SI Properties, as borrowers (each a “Borrower” and
collectively "Borrowers”), Agent and Lenders entered into that certain Credit
Agreement dated as of June 29, 2005 (as amended by the First Amendment to Credit
Agreement dated November 7, 2005, as amended by the Second Amendment to Credit
Agreement dated January 11, 2006, and as amended, restated or supplemented the
“Credit Agreement”).
     B. Parent proposes to acquire the business and selected assets of General
Electric Company’s American National Standard Institute compliant medium voltage
switchgear and circuit breaker business from General Electric Company’s consumer
and industrial business unit (the “GE Acquisition”).
     C. Borrowers, Agent and Lenders have agreed to amend the Credit Agreement,
subject to the terms and conditions of this Amendment.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the undersigned hereby agree as follows:
     1. Amendment to Credit Agreement. The Credit Agreement is amended as set
forth below as of the Effective Date:
     (a) The definitions of Applicable Rate, Debt Service, Designated Sublimit,
Letter of Credit Sublimit, and Termination Date in Section 1.01 of the Credit
Agreement are deleted in their entirety and are replaced with the following:
"Applicable Rate means, except as specified below, the following percentages per
annum, based upon the Consolidated Leverage Ratio as set out in the most recent
Compliance Certificate received by Agent pursuant to Section 6.02(b):

1



--------------------------------------------------------------------------------



 



                                      Pricing   Consolidated   Eurocurrency    
      Letter of   Commitment Level   Leverage Ratio   Rate +   Base Rate -  
Credit Fee   Fee
1
  <1.25:1.00     1.00 %     1.00 %     1.00 %     0.20 %
2
  ³1.25:1.00 but <1.75:1.00     1.25 %     0.75 %     1.25 %     0.20 %
3
  ³1.75:1.00 but <2.25:1.00     1.50 %     0.50 %     1.50 %     0.20 %
4
  ³2.25:1.00 but <2.75:1.00     1.75 %     0.25 %     1.75 %     0.25 %
5
  ³2.75:1.00     2.00 %     0.00 %     2.00 %     0.375 %

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided that, if a Compliance Certificate is not delivered
when due in accordance with such Section, then Pricing Level 4 shall apply as of
the first Business Day after the date on which such Compliance Certificate was
required to have been delivered until the first Business Day after a Compliance
Certificate establishing a lower applicable Pricing Level is delivered pursuant
to Section 6.02(b). Notwithstanding the foregoing (a) the Letter of Credit fee
from the date that the Compliance Certificate for the period ended April 30,
2006, was delivered through the fiscal quarter ending December 31, 2007 shall be
determined based on Pricing Level 1, and (b) the Applicable Rate in effect on or
prior to the date that the Compliance Certificate for the period ended
December 31, 2007, is delivered pursuant to Section 6.02(b), shall not exceed
Pricing Level 4 at any time.
Debt Service means, when determined, the sum of the following, without
duplication (a) the principal amount of all Consolidated Funded Indebtedness
having a maturity longer than one year (other than the Term Principal Debt and
Revolving Principal Debt) and paid during the most recently completed four
fiscal quarters period, plus (b) Consolidated Interest Charges paid during the
most recently completed four fiscal quarters period, plus (c) payments made on
the Term Principal Debt pursuant to Section 2.07(a) for the most recently
completed four fiscal quarters period.
Designated Sublimit means (a) with respect to Parent, $42,000,000, and (b) with
respect to UK Borrower, £4,000,000.
Letter of Credit Sublimit means (a) with respect to Parent, $42,000,000, and (b)
with respect to UK Borrower, £4,000,000. The Letter of Credit Sublimit is part
of, and not in addition to, the Revolving Committed Amount.
Termination Date means the earlier of (a) December 31, 2010, or (b) the
effective date that the Lenders’ commitments to make Revolving Loans and
purchase participations in L/C’s and Swing Line Loans are otherwise cancelled or
terminated in accordance with Section 8 of this Agreement, or otherwise.”

2



--------------------------------------------------------------------------------



 



     (b) Section 7.11 of the Credit Agreement is deleted in its entirety and
replaced with the following:
"7.11 Financial Covenants.
     (a) Intentionally Omitted.
     (b) Minimum EBITDA. Permit Consolidated EBITDA for each fiscal quarter
period commencing with the quarter ending September 30, 2006, through and
including September 30, 2007, to be less than the corresponding amount set out
below:

              Minimum Consolidated Period   EBITDA
quarter ending September 30, 2006
  $ 2,350,000  
quarter ending December 31, 2006
  $ 3,500,000  
quarter ending March 31, 2007
  $ 3,500,000  
quarter ending June 30, 2007
  $ 3,500,000  
quarter ending September 30, 2007
  $ 3,500,000  

     (c) Minimum Tangible Net Worth. Permit Consolidated Tangible Net Worth as
of the end of each fiscal quarter, commencing with the quarter ending
September 30, 2006, to be less than the sum of (i) $140,000,000 plus (ii) an
amount equal to 50% of the Consolidated Net Income for each fiscal quarter,
commencing with the fiscal quarter ending September 30, 2006, and for each
fiscal quarter thereafter (with no deduction for a net loss in any fiscal
quarter), plus (iii) an amount equal to 100% of the aggregate increases in
Shareholders’ Equity of Parent and its Subsidiaries after the date hereof by
reason of the issuance and sale of any Equity Interests of Parent or any
Subsidiary (other than issuances to Parent or a wholly-owned Subsidiary),
including upon any conversion of debt securities of Parent into such capital
stock or other equity interests.
     (d) Minimum Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio at any time, to be less than the ratio set out below for
the applicable fiscal quarter:

          Minimum Consolidated Fixed Period Ending   Charge Coverage Ratio
December 31, 2007 and thereafter
  1.25:1.00

     (e) Maximum Leverage Ratio. Permit the Consolidated Leverage Ratio at any
time to be greater than the ratio set out below for the applicable fiscal
quarter:

3



--------------------------------------------------------------------------------



 



          Maximum Consolidated Period Ending   Leverage Ratio
on or after December 31, 2007, and on or prior to December 31, 2008
  3.00:1.00
on March 31, 2009 and thereafter
  2.75:1.00

     (f) Capital Expenditures. Make or become legally obligated to make any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations), except for capital expenditures in the ordinary
course of business not exceeding, in the aggregate for Parent and it
Subsidiaries, for the fiscal years ended September 30, 2006 and September 30,
2007, the amount set forth opposite such fiscal year:

              Maximum Capital Period Ending   Expenditures
September 30, 2006
  $ 8,000,000  
September 30, 2007
  $13,000,000”

     2. Schedule. The existing Schedule 2.01 to the Credit Agreement is deleted
in its entirety and replaced with Schedule 2.01 attached to this Amendment.
     3. Consent and Waiver. Borrower has requested that Agent and Lenders
consent to the consummation of the GE Acquisition as set forth in the Purchase
Agreement (defined below). Subject to satisfaction of the conditions set forth
in Section 4 of this Amendment, Agent and Lenders hereby (a) consents to the GE
Acquisition, (b) waives any violation of, or noncompliance with
Section 7.02(h)of the Credit Agreement as a result of the GE Acquisition, and
(c) agrees not to exercise any of the rights or remedies available to it under
the Loan Documents solely as a result of the violation or noncompliance
described in preceding clause (b). This consent and waiver (x) is limited to the
extent specifically set out in this Amendment, and (y) except as set out in the
preceding sentence, Borrower hereby agrees such consent and waiver does not
constitute a waiver of any present or future violation of or noncompliance with
any provision of any Loan Document or a waiver of Agent or Lenders’ right to
insist upon strict compliance with each term, covenant, condition, and provision
of the Loan Documents.
     4. Conditions. This Amendment shall be effective (the “Effective Date”)
once each of the following have been delivered to Agent and Lenders (provided
that, if the GE Acquisition is not closed on or before August 31, 2006, this
Amendment shall be of no force and effect and no arrangement fee shall be due to
Agent in connection with this Amendment):
     (a) this Amendment executed by Borrowers, Agent and Lenders;
     (b) Guarantors’ Consent and Agreement executed by the Guarantors;
     (c) replacement Revolving Note executed by Borrowers and made payable to
Bank of America, N.A. in the original principal amount of $42,000,000;

4



--------------------------------------------------------------------------------



 



     (d) Agent’s satisfactory completion of due diligence with respect to the
Borrowers, Guarantors, and the GE Acquisition, including but not limited to
Agent’s review of (i) the Borrowers and Guarantors’ financial performance and
forecasts, (ii) the quality and quantity of assets being acquired in the GE
Acquisition, (iii) the collateral securing the Credit Agreement, (iv) the
definitive Asset Purchase Agreement between Parent and General Electric Company
with respect to the GE Acquisition (the “Purchase Agreement”) and any other
ancillary documents executed in connection with the Purchase Agreement, and
(v) any other due diligence items deemed necessary by Agent;
     (e) no Material Adverse Effect shall have occurred since April 30, 2006;
     (f) all conditions precedent to the consummation of the GE Acquisition as
specified in the Purchase Agreement shall have been obtained, satisfied or
occurred, other than the payment of the purchase price by Parent;
     (g) payment of the arrangement fee specified in that certain fee letter
dated July 25, 2006, between Parent and Agent;
     (h) Officer’s Certificate of Parent certifying as to incumbency of
officers, specimen signatures, no changes to articles of incorporation and
bylaws since the date of the certificate delivered in connection with the Credit
Agreement, and resolutions adopted by the Board of Directors authorizing this
Amendment;
     (i) Officer’s Certificate from each Guarantor certifying as to the
incumbency of officers, specimen signatures, no changes to its constitutional
documents since the date of the certificate delivered in connection with the
Credit Agreement, and resolutions adopted by the Board of Directors authorizing
this Amendment and the increased amount of its obligations under its respective
Guaranty; and
     (j) such other documents as Agent or Lenders may reasonably request.
     5. Representations and Warranties. Each Borrower represents and warrants to
Agent and Lenders that (a) it possesses all requisite power and authority to
execute, deliver and comply with the terms of this Amendment, (b) this Amendment
has been duly authorized and approved by all requisite corporate action on the
part of Borrower, (c) no other consent of any Person (other than Lenders) is
required for this Amendment to be effective, (d) the execution and delivery of
this Amendment does not violate its organizational documents, (e) the
representations and warranties in each Loan Document to which it is a party are
true and correct in all material respects on and as of the date of this
Amendment as though made on the date of this Amendment (except to the extent
that such representations and warranties speak to a specific date), (f) it is in
full compliance with all covenants and agreements contained in each Loan
Document to which it is a party, and (g) no Default or Event of Default has
occurred and is continuing. The representations and warranties made in this
Amendment shall survive the execution and delivery of this Amendment. No
investigation by Agent or Lenders is required for Agent or Lenders to rely on
the representations and warranties in this Amendment.
     6. Scope of Amendment; Reaffirmation; Release. All references to the Credit
Agreement shall refer to the Credit Agreement as amended by this Amendment.
Except as

5



--------------------------------------------------------------------------------



 



affected by this Amendment, the Loan Documents are unchanged and continue in
full force and effect. However, in the event of any inconsistency between the
terms of the Credit Agreement (as amended by this Amendment) and any other Loan
Document, the terms of the Credit Agreement shall control and such other
document shall be deemed to be amended to conform to the terms of the Credit
Agreement. Borrowers hereby reaffirm their obligations under the Loan Documents
to which each is a party and agree that all Loan Documents to which they are a
party remain in full force and effect and continue to be legal, valid, and
binding obligations enforceable in accordance with their terms (as the same are
affected by this Amendment). Borrowers hereby release Agent and Lenders from any
liability for actions or omissions in connection with the Credit Agreement and
the other Loan Documents prior to the date of this Amendment.
     7. Miscellaneous.
     (a) Release. Powell-Esco Company, formerly a Texas corporation, and Powell
Industries China, Inc., formerly a Delaware corporation, are each released from
their respective Guaranty in favor of Agent executed in connection with the
Credit Agreement, and such Guaranties of Powell-Esco Company and Powell
Industries China, Inc. are of no further force and effect.
     (b) No Waiver of Defaults. This Amendment does not constitute (i) a waiver
of, or a consent to, (A) any provision of the Credit Agreement or any other Loan
Document not expressly referred to in this Amendment, or (B) any present or
future violation of, or default under, any provision of the Loan Documents, or
(ii) a waiver of Agent’s or Lenders’ right to insist upon future compliance with
each term, covenant, condition and provision of the Loan Documents.
     (c) Form. Each agreement, document, instrument or other writing to be
furnished to Lenders under any provision of this Amendment must be in form and
substance satisfactory to Agent and its counsel.
     (d) Headings. The headings and captions used in this Amendment are for
convenience only and will not be deemed to limit, amplify or modify the terms of
this Amendment, the Credit Agreement, or the other Loan Documents.
     (e) Costs, Expenses and Attorneys’ Fees. Borrowers agree to pay or
reimburse Agent on demand for all of their reasonable out-of-pocket costs and
expenses incurred in connection with the preparation, negotiation, and execution
of this Amendment, including, without limitation, the reasonable fees and
disbursements of Agent’s counsel.
     (f) Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of each of the undersigned and their respective successors and
permitted assigns.
     (g) Multiple Counterparts. This Amendment may be executed in any number of
counterparts with the same effect as if all signatories had signed the same
document. All counterparts must be construed together to constitute one and the
same instrument. This Amendment may be transmitted and signed by facsimile. The
effectiveness of any such

6



--------------------------------------------------------------------------------



 



documents and signatures shall, subject to applicable law, have the same force
and effect as manually-signed originals and shall be binding on Borrowers, Agent
and Lenders. Agent may also require that any such documents and signatures be
confirmed by a manually-signed original; provided that the failure to request or
deliver the same shall not limit the effectiveness of any facsimile document or
signature.
     (h) Governing Law. This Amendment and the other Loan Documents must be
construed, and their performance enforced, under Texas law.
     (i) Entirety. The Loan Documents (as amended hereby) Represent the Final
Agreement Between Borrowers, Agent and Lenders and May Not Be Contradicted by
Evidence of Prior, Contemporaneous, or Subsequent Oral Agreements by the
Parties. There Are No Unwritten Oral Agreements among the Parties.
[Signatures appear on the following pages.]

7



--------------------------------------------------------------------------------



 



     The Amendment is executed as of the date set out in the preamble to this
Amendment.

              BORROWERS:
 
            POWELL INDUSTRIES, INC.
 
       
 
  By:   /s/ Don R. Madison
 
       
 
      Don R. Madison
 
      Vice President, Secretary and Treasurer
 
            SWITCHGEAR & INSTRUMENTATION LTD.,
formerly known as Inhoco 3210 Limited
 
       
 
  By:   /s/ Don R. Madison
 
       
 
      Don R. Madison
 
      Director
 
            SWITCHGEAR & INSTRUMENTATION PROPERTIES LIMITED
 
       
 
  By:   /s/ Don R. Madison
 
       
 
      Don R. Madison
 
      Director

Signature Page to Third Amendment to Credit Agreement



 



--------------------------------------------------------------------------------



 



              BANK OF AMERICA, N.A., as Agent
 
       
 
  By:   /s/ Daniel J. Lintner
 
       
 
      Daniel J. Lintner
 
      Senior Vice President
 
            BANK OF AMERICA, N.A., as a Lender, L/C
Issuer and Swing Line Lender
 
       
 
  By:   /s/ Daniel J. Lintner
 
       
 
      Daniel J. Lintner
 
      Senior Vice President

Signature Page to Third Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



GUARANTORS’ CONSENT AND AGREEMENT TO THIRD AMENDMENT
     As an inducement to Agent and Lenders to execute, and in consideration of
Agent’s and Lenders’ execution of, this Amendment, the undersigned hereby
consents to this Amendment and agrees that this Amendment shall in no way
release, diminish, impair, reduce or otherwise adversely affect the obligations
and liabilities of the undersigned under the Guaranty executed by each of the
undersigned in connection with the Credit Agreement, or under any Loan
Documents, agreements, documents or instruments executed by the undersigned to
create liens, security interests or charges to secure any of the Obligations (as
defined in the Credit Agreement), all of which are in full force and effect. The
undersigned further represents and warrants to Agent and Lenders that (a) the
representations and warranties in each Loan Document to which it is a party are
true and correct in all material respects on and as of the date of this
Amendment as though made on the date of this Amendment (except to the extent
that such representations and warranties speak to a specific date), (b) it is in
full compliance with all covenants and agreements contained in each Loan
Document to which it is a party, and (c) no Default or Event of Default has
occurred and is continuing. Guarantors hereby release Agent and Lenders from any
liability for actions or omissions in connection with the Loan Documents prior
to the date of this Amendment. This Guarantors’ Consent and Agreement shall be
binding upon each of the undersigned, and its permitted assigns, and shall inure
to the benefit of Agent, Lenders, and its successors and assigns.

                  GUARANTORS:            
 
                TRANSDYN, INC.,       POWELL INDUSTRIES ASIA, INC., a Delaware
corporation       a Delaware corporation
 
               
By:
  /s/ Don R. Madison       By:   /s/ Don R. Madison
 
               
 
  Don Madison
Vice President, Secretary, and Treasurer           Don Madison
Vice President, Secretary, and Treasurer
 
                POWELL INDUSTRIES INTERNATIONAL, INC.,       POWELL ELECTRICAL
SYSTEMS, INC., a Delaware corporation       a Delaware corporation
 
               
By:
  /s/ Don R. Madison       By:   /s/ Don R. Madison
 
               
 
  Don Madison
Vice President, Secretary, and Treasurer           Don Madison
Vice President, Secretary, and Treasurer

Guarantors’ Consent and Agreement to Third Amendment



 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES
A. Term Facility for UK Borrower

                  Applicable Lender   Commitment   Percentage
 
       
Bank of America, N.A.
  £6,000,000   100%
 
       
Total
  £6,000,000   100%

B. Revolving Facility for UK Borrower

                  Applicable Lender   Commitment   Percentage
 
       
Bank of America, N.A.
  £4,000,000   100%
 
       
Total
  £4,000,000   100%

C. Revolving Facility for Parent

                  Applicable Lender   Commitment   Percentage
 
       
Bank of America, N.A.
  $42,000,000   100%
 
       
Total
  $42,000,000   100%

Schedule 2.01 to the Third Amendment

 